Citation Nr: 9910344	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-00 066	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active naval service from February 1980 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 10 percent rating for the 
veteran's right knee disorder.  The Board also notes that in 
the November 1998 informal hearing presentation, the 
veteran's representative raised the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. § 3.321.  
This issue has not yet been adjudicated by the RO, and is 
therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's right knee disorder is manifested by 
complaints of pain, swelling, occasional locking, and 
frequent episodes of buckling, slight crepitation, x-ray 
evidence of mild degenerative joint disease, slight 
limitation of motion, pain on motion, weakened movements, 
excess fatigability, and incoordination.


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's right knee 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5259, 5260, 5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for increased compensation benefits is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The U.S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereinafter "the Court") has held that 
when a veteran claims that a service connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board finds that 
all evidence necessary for an equitable disposition of the 
veteran's appeal has been associated with the claims folder 
and that the duty to assist is met.  

Factual Background

Service medical records reveal that in December 1980 the 
veteran complained of right knee pain, and reported that he 
twisted his right knee while climbing down a ladder.  In July 
1982 he reported pain and a tearing sensation in the medial 
aspect of the right patella on twisting his knee; the 
assessment was Grade I strain of coronary ligament.  In 
October 1982 he reported a three year history of right knee 
pain and swelling, and indicated he had been struck from 
behind by a car several months prior.  X-rays of the right 
knee showed very early lateral compartment degenerative joint 
disease with apparent lateral loose body.  In January 1983 he 
reported that he twisted his right knee playing basketball, 
and complained of soreness in the right medial patellar 
region.  In February 1983 he reported recurrent right knee 
pain with occasional effusion.  In March 1983 he underwent 
right knee arthroscopy, limited arthrotomy, and partial 
medial meniscectomy.  A medical board report dated in April 
1983 showed a primary diagnosis of chronic anterior cruciate 
instability, right knee, and a secondary diagnosis of torn 
medial meniscus, right knee, surgically treated.  He was 
placed on limited duty for six months.  A medical board 
report dated in October 1983 recommended that he be returned 
to full duty.  On his examination for separation in January 
1984, it was noted that he had instability of the right 
anterior cruciate ligament, and was status post medial 
meniscectomy.

On VA examination in July 1984 he reported knee pain and 
fluid on the knee, and indicated that his knee had been 
shifting from side to side.  Examination showed that range of 
motion of the right knee was within normal limits and 
painless.  There was no mediolateral instability and a 
negative drawer sign.  He had crepitus medially.  Right knee 
strength, sensation, and reflexes were within normal limits.  
His calf circumferences were equal and there was no leg 
length discrepancy.  It was noted that an x-ray showed 
minimal degenerative arthritis "as expected" and that it 
would be a permanent residue that may become painful 
intermittently.  It was also noted that a rating should take 
this into account.  The pertinent diagnoses were status post 
right knee medial meniscectomy and rule out degenerative 
joint disease. 

On VA examination in March 1988 the veteran reported right 
knee pain and instability.  Examination showed that he had a 
normal gait, no effusion in the right knee, range of motion 
from 0 to 120 degrees, a trace of crepitus, and a trace of 
medial joint line tenderness.  His knee was reported to be 
stable.  The diagnosis was early degenerative joint disease 
of the right knee, status post medial meniscectomy.

In a November 1994 report, John A. Moscato, M.D. indicated 
that the veteran reported to the emergency room of Our Lady 
of Victory Hospital on November 3, 1994, complaining of 
posterior right knee discomfort and hamstring pain which 
developed gradually over three or four days.  He reported 
that he was working at a concrete company doing labor and 
heavy lifting, and there had been no acute injury to the 
knee.  He denied any significant instability.  X-rays of the 
right knee demonstrated degenerative changes of the medial 
and lateral knee compartments.  Examination showed that the 
veteran ambulated normally and there was some mild tenderness 
over the hamstring musculature distally.  There was full 
range of motion of the right knee and a well healed surgical 
scar medially on the right.  He had mild effusion, slight 
crepitus, a positive Lachman's sign, and a negative lateral 
pivot shift.  It was noted that he had had a chronic anterior 
cruciate ligament instability and presently demonstrated a 
mild hamstring strain.  Dr. Moscato indicated that the 
veteran could continue with his normal work activities.  

The veteran also submitted private medical records from Our 
Lady of Victory Hospital, showing treatment for his right 
knee in November 1994.  He reported right knee pain and 
swelling.  Examination showed right posterior patella edema 
and a soft lump.  The diagnosis was right knee sprain.  An x-
ray of the right knee showed minimal degenerative changes in 
the medial knee joint compartment.

In November 1996 the veteran filed a claim for an increased 
rating for his right knee disorder.  

On VA examination in January 1997 the veteran reported that 
since his discharge from service, he has had frequent 
episodes of pain and swelling of his right knee and has lost 
several jobs because of the right knee pain.  He treated the 
knee at home by keeping it elevated, applying ice, and taking 
non-steroidal anti-inflammatory medications.  He reported 
occasional locking of the right knee, with frequent episodes 
of buckling of the right knee.  He claimed that since his 
discharge from service he had several jobs as a laborer and 
worked construction.  He reportedly lost a job in a concrete 
factory because it involved too much standing and walking.  
He worked as a cab driver and had trouble driving for any 
length of time due to pain and swelling in the right knee.  
He claimed that since his discharge from service, he had lost 
approximately one month of work, per year, due to knee pain 
and swelling.  Examination showed range of motion of the 
right knee was from 0 degrees on extension to 120 degrees on 
flexion.  There was a well healed, nontender, vertical scar 
on the medial aspect of the right knee, that was not adherent 
to the underlying tissue.  No swelling was noted.  The right 
knee was found to be diffusely tender, with no evidence of 
joint effusion.  Pain was elicited with compression on the 
patella as well as movement of the patella.  There was a 
slight degree of crepitation with full flexion and extension 
of the right knee.  Stress testing revealed no evidence of 
laxity of the anterior cruciate ligament or of the medial or 
lateral ligaments.  The right knee was reported to show 
weakened movements as compared to the left, excess 
fatigability, and incoordination as well as pain with motion 
of the right knee.  The examiner noted that there was pain 
with use of the right knee, demonstrated by the fact that the 
veteran had considerable pain after driving a cab all day.  
The diagnosis was internal derangement of the right knee and 
status post medial meniscectomy of the right knee.  The 
examiner noted review of the veteran's claims folder, and 
indicated that he could be discharged from the orthopedic 
surgery service.  X-rays of the right knee showed mild to 
moderate degenerative joint disease involving primarily the 
medial knee joint compartment.

In the October 1997 notice of disagreement, the veteran's 
representative contended that the veteran was entitled to a 
separate evaluate under Diagnostic Code 5003, based on x-rays 
evidence of moderate degenerative joint disease and painful 
motion, in light of VA Office of General Counsel Precedent 
Opinion 23-97.  The representative also noted that the 
veteran had advised that there were recent treatment records 
located at the Buffalo VAMC.

VAMC outpatient treatment records dated from March 1995 to 
August 1997 showed that the veteran was treated for right 
knee pain and for several unrelated medical conditions.  In 
May 1997 he reported having chronic bilateral knee pain.  
Examination showed tenderness and decreased range of motion 
of both knees.  The diagnosis was bilateral knee pain.  In 
July 1997 he reported having knee problems, and presented for 
an evaluation for a bilateral knee replacement.  He reported 
that the pain in the left knee was greater than the right.  
Examination of the right knee showed no ligament laxity, a 
negative drawer sign, no joint line tenderness, and range of 
motion was from 0 to 120 degrees.  The pertinent assessment 
was mild degenerative joint disease in the right knee.

In his December 1997 substantive appeal (Form 9), the veteran 
reported that he had constant knee pain and weakness, and 
that his knee "turns on" him unexpectedly.  He indicated 
that he had to elevate his knee in order to be able to go to 
sleep.  He also reported difficulties walking up and 
downstairs.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that diagnostic codes that 
provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§  4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  However, in Johnson v. Brown, 9 Vet. App. 7 (1996), 
the Court noted that, since Diagnostic Code 5257 (impairment 
of the knee) was not predicated on loss of range of motion, 
38 C.F.R. §§  4.40 and 4.45 do not apply.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.

In an August 1998 opinion, the VA General Counsel concluded 
that for a knee disability rated under Diagnostic Code 5257, 
a separate rating for arthritis may, notwithstanding the July 
1997 opinion, be based on x-rays findings and on painful 
motion pursuant to 38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 
14, 1998.  

The veteran's right knee disorder is currently evaluated as 
10 percent disabling under Diagnostic Code 5259.  When a knee 
is symptomatic following removal of the semilunar cartilage, 
a 10 percent evaluation is assigned. 38 C.F.R. 4.71a, 
Diagnostic Code 5259.  

Knee impairment manifested by slight recurrent subluxation or 
lateral instability is assigned a 10 percent disability 
rating.  A 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is assigned for severe recurrent subluxation or 
lateral instability.  Diagnostic Code 5257.  A 20 percent 
rating is warranted for dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.  Diagnostic Code 5258.

Arthritis due to trauma is evaluated as degenerative 
arthritis based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Diagnostic 
Code 5003.  A noncompensable rating is assigned if flexion is 
limited to 60 degrees or extension is limited to 5 degrees.  
A 10 percent rating is warranted if the evidence shows 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  A 20 percent rating is warranted if 
the evidence shows limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  See Diagnostic Codes 
5260, 5261, respectively.  Full range of motion of the knee 
is from 0 degrees to 140 degrees in flexion and extension.  
38 C.F.R. § 4.71, Plate II.  

Based on the evidence of record, the Board concludes that a 
20 percent combined rating is warranted for the right knee 
disorder.  The veteran is currently rated under Diagnostic 
Code 5259, which permits a 10 percent rating when a knee is 
symptomatic following removal of the semilunar cartilage.  
The Board notes that there is no rating higher than 10 
percent under Diagnostic Code 5259; hence the veteran is only 
be entitled to 10 percent under that code for symptoms 
including swelling and tenderness.  He does not currently 
have dislocated semilunar cartilage; consequently, an 
increased rating under Diagnostic Code 5258 is not warranted.  

The veteran may alternatively be rated under Diagnostic Code 
5257, which permits a 10 percent rating for slight recurrent 
subluxation or lateral instability.  On VA examination in 
January 1997 the veteran complained of pain and swelling in 
his right knee, and reported occasional locking and buckling.  
Examination showed range of motion of the right knee was from 
0 to 120 degrees.  No swelling was noted.  The right knee was 
found to be diffusely tender, with no evidence of joint 
effusion.  Pain was elicited with compression and movement of 
the patella.  There was slight crepitation with full flexion 
and extension.  Stress testing revealed no evidence of laxity 
of the anterior cruciate ligament or of the medial or lateral 
ligaments.  Although the veteran has reported right knee 
pain, with occasional swelling, locking, and buckling, there 
has been no objective evidence of such impairment, hence his 
right knee disability corresponds to slight impairment or 
slight instability.  Moreover, no laxity or instability has 
been objectively noted. Since the veteran's right knee 
impairment and instability has not been shown to be moderate, 
a rating higher than 10 percent under Diagnostic Code 5257 is 
not warranted.

The record also reflects that the veteran has degenerative 
joint disease of the right knee, which was related to his 
service connected right knee disability on VA examination in 
July 1984.  Arthritis due to trauma is evaluated as 
degenerative arthritis based on limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved.  Diagnostic Code 5003.  Although the reported range 
of motion is not compensable under the Diagnostic Codes 
specifically dealing with limitation of motion (Diagnostic 
Codes 5260, 5261), a separate rating for arthritis may be 
based on x-rays findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  Because there is x-ray evidence of 
arthritis with limitation of motion due to pain, and the 
right knee was reported to objectively show weakened 
movements as compared to the left, excess fatigability, and 
incoordination, the Board finds that an additional 10 percent 
is warranted for the arthritis with limitation of motion and 
other functional impairment.  However, since the limitation 
of motion is only slight, combined with the findings of 
weakened movements, excess fatigability, and incoordination, 
a rating in excess of 10 percent for this aspect of the knee 
disability is not warranted.


ORDER

A 20 percent rating for a right knee disorder is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	R. E. SMITH 
	Acting Member, Board of Veterans' Appeals

 

